                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 FLORENCE LACY,
    Plaintiff,
        v.                                       CIVIL ACTION FILE
                                                 NO. 1:18-CV-3464-TWT


 CLAYTON COUNTY, et al.,


    Defendants.

                               OPINION AND ORDER


       This is a civil rights action. It is before the Court on the Defendant

Clayton County’s Motion for Judgment on the Pleadings [Doc. 5]. For the

reasons set forth below, the Defendant Clayton County’s Motion for Judgment

on the Pleadings is GRANTED.

                                  I. Background

       On March 7, 2016, the Plaintiff Florence Lacy appeared in state court for

unspecified traffic citations.1 The citations were not resolved on that date.

Instead, the Plaintiff was released by the Solicitor General until a future date.2

The state court provided the Plaintiff with two “work/school excuses” for her




       1
               Compl. ¶¶ 9-10 [Doc. 1, Ex. A].
       2
               Id. ¶ 10.
T:\ORDERS\18\Lacy\mjptwt.wpd
March 7 court date.3 On March 9, 2016, a bench warrant was issued for the

Plaintiff for failure to appear at her March 7 court date.4 The Plaintiff was

subsequently arrested at her place of work on April 18, 2016.5 She was released

after posting bond on April 20, 2016.6

       The Plaintiff filed suit in state court bringing state law claims against

Defendant Clayton County and two unidentified County employees for (1) false

arrest and malicious prosecution;7 (2) negligent hiring, training, and

supervision;8 (3) vicarious liability;9 and (4) punitive damages.10 The Plaintiff

subsequently filed an Amended Complaint adding a 42 U.S.C. § 1983 claim for

violation of the Plaintiff’s Fourth Amendment Rights.11 The Defendant County

timely removed the case to this Court.12




       3
               Id. ¶ 11.
       4
               Id. ¶ 12.
       5
               Id. ¶ 13.
       6
               Id.
       7
               Compl. ¶¶ 14-21.
       8
               Id. ¶¶ 22-24.
       9
               Id. ¶¶ 25-27.
       10
               Id. ¶¶ 28-29.
       11
               Am. Compl. ¶¶ 30-33 [Doc. 3].
       12
               Def.’s Notice of Removal [Doc. 1].

T:\ORDERS\18\Lacy\mjptwt.wpd             -2-
                                II. Legal Standard

       “Judgment on the pleadings is appropriate where there are no material

facts in dispute and the moving party is entitled to judgment as a matter of

law.”13 A motion for judgment on the pleadings is subject to the same standard

as is a motion to dismiss brought under Rule 12(b)(6) of the Federal Rules of

Civil Procedure.14 A complaint should be dismissed under Rule 12(b)(6) only

where it appears that the facts alleged fail to state a “plausible” claim for

relief.15 A complaint may survive a motion to dismiss for failure to state a claim,

however, even if it is “improbable” that a plaintiff would be able to prove those

facts; even if the possibility of recovery is extremely “remote and unlikely.”16 In

a ruling on a motion to dismiss, the court must accept the facts pleaded in the

complaint as true and construe them in the light most favorable to the

plaintiff.17 Generally, notice pleading is all that is required for a valid

       13
               Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1291 (11th Cir. 2002).
       14
                See, e.g., M.H.D. v. Westminster Schools, 172 F.3d 797, 802 n.12
(11th Cir. 1999) (“If the court concludes that the . . . statute provides no relief
. . . then it properly dismisses that cause of action for failure to state a claim
under Fed. R. Civ. P. 12(b)(6) or 12(c).”); Burbach Broadcasting Co. of Del. v.
Elkins Radio Corp., 278 F.3d 401, 405 (4th Cir. 2002).
       15
               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fed. R. Civ. P. 12(b)(6).
       16
               Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).
       17
             See Quality Foods de Centro America, S.A. v. Latin American
Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th Cir. 1983); see also
Sanjuan v. American Bd. of Psychiatry & Neurology, Inc., 40 F.3d 247, 251 (7th
Cir. 1994) (noting that at the pleading stage, the plaintiff “receives the benefit
of imagination”).

T:\ORDERS\18\Lacy\mjptwt.wpd             -3-
complaint.18 Under notice pleading, the plaintiff need only give the defendant

fair notice of the plaintiff’s claim and the grounds upon which it rests.19

                                 III. Discussion

       A. State Law Claims Against the Defendant County

       The Plaintiff’s state law claims against Clayton County should be

dismissed because the County is entitled to sovereign immunity.20 Sovereign

immunity is waived only as specifically provided for by statute or constitutional

provision.21 The Plaintiff’s claims do not fall under any statutory exceptions to

state sovereign immunity.22 The Plaintiff contends that the Georgia Tort Claims

Act waives the Defendant County’s sovereign immunity in this case. But “[t]he

waiver of sovereign immunity contained in the Georgia Tort Claims Act does not



       18
              See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th
Cir. 1985), cert. denied, 474 U.S. 1082 (1986).
       19
                See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Twombly,
550 U.S. at 555).
       20
            Gilbert v. Richardson, 264 Ga. 744, 747 (1994) (holding that state
sovereign immunity extends to counties).
       21
             Ga. Const. art. IX, § 2, ¶ IX (“The General Assembly may waive the
immunity of counties, municipalities, and school districts by law.”); O.C.G.A. §
36-1-4 (“A county is not liable to suit for any cause of action unless made so by
statute.”).
       22
              The state has, for example, waived the sovereign immunity in cases
involving negligent operation of a motor vehicle insured by the county, see
O.C.G.A. § 33-24-51, and in cases arising under the state’s whistleblower
statute, see Colon v. Fulton Cty., 294 Ga. 93, 95 (2013) (holding that O.C.G.A.
§ 45-1-4 “sets forth a specific waiver of the County’s sovereign immunity and the
extent of such waiver.”).

T:\ORDERS\18\Lacy\mjptwt.wpd           -4-
apply to counties.”23 Therefore, the Plaintiff’s various state law tort claims

against the Defendant County should be dismissed.

       Because the Plaintiff cannot sustain her underlying tort claims, the

Plaintiff’s claim for punitive damages under state law should also be

dismissed.24 Even if the Plaintiff’s underlying claims had survived dismissal, the

Plaintiff’s claim for punitive damages would still be dismissed because Georgia

state law does not permit awards of punitive damages against governmental

entities except in limited circumstances not present here.25

       B. § 1983 Claims Against the County

       The Plaintiff alleges that the Defendant County is liable under § 1983 for

violations of the Plaintiff’s Fourth Amendment rights.26 There is no respondeat

superior liability for a municipality under § 1983.27 A municipality can be liable

under § 1983 only when execution of its official “policy or custom” is the “moving

       23
               Currid v. DeKalb State Court Prob. Dep't, 285 Ga. 184, 188 (2009)
(citing O.C.G.A. § 50-21-22(5)).
       24
               Perkins v. Thrasher, 701 F. App'x 887, 891 (11th Cir. 2017)
(holding that Georgia state law claims for punitive damages are derivative of
underlying tort claims and must be dismissed if the underlying substantive
claims are dismissed).
       25
              See City of Kingsland v. Grantham, 342 Ga. App. 696, 700 (2017)
(“[The plaintiff] has no valid claim for punitive damages since punitive damages
are not allowed against a governmental entity.”) (citing MARTA v. Boswell, 261
Ga. 427, 427–428 (1991)).
       26
               Am. Compl. ¶¶ 30-33.
       27
               Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658,
691 (1978).

T:\ORDERS\18\Lacy\mjptwt.wpd           -5-
force” behind a constitutional violation.28 The plaintiff must show “(1) that his

constitutional rights were violated; (2) that the municipality had a custom or

policy that constituted deliberate indifference to that constitutional right; and

(3) that the policy or custom caused the violation.”29 The Amended Complaint

contains no reference to any official policy attributable to the Defendant

County.30 Nor does the Complaint allege facts tending to show the existence of

a widespread custom that gave rise to the Plaintiff’s injury.31 The Plaintiff’s own

experience in isolation is not enough to establish a widespread custom, and the

Plaintiff does not point to any other examples of the Defendant County’s

employees wrongfully issuing bench warrants.32 The Plaintiff’s § 1983 claim

against the Defendant County should be dismissed.

       28
               Id. at 694.
       29
             McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (citing
City of Canton v. Harris, 489 U.S. 378, 385 (1989)).
       30
              In her briefing, the Plaintiff alleges that the Defendant County
“has a custom in place for issuing bench warrants for failing to appear[.]” Pl.s’
Resp. to Def.s’ Mot. for Judgment on the Pleadings, at 4-5. It is undoubtedly true
that the Defendant County issues bench warrants for failure to appear. But the
Plaintiff contends that the Defendant County’s employees issued a bench
warrant despite the fact that she did appear for her court date. As such, the
“custom” identified by the Plaintiff could not have caused her injury.
       31
             Grech v. Clayton Cty., Ga., 335 F.3d 1326, 1330 n.6 (11th Cir. 2003)
(“A custom or practice, while not adopted as an official formal policy, may be so
pervasive as to be the functional equivalent of a formal policy.”) (citations
omitted).
       32
               Id. (“A single incident would not be so pervasive as to be a custom
or practice.”); see also Braddy v. Florida Dep’t of Labor & Employment Sec.,
133 F.3d 797, 802 (11th Cir. 1998).

T:\ORDERS\18\Lacy\mjptwt.wpd            -6-
       Although not clear from the Complaint, the Plaintiff’s briefing suggests

that she is claiming punitive damages under § 1983.33 Because the Plaintiff’s

underlying § 1983 claim is dismissed, the Plaintiff’s claim for punitive damages

should also be dismissed. The Plaintiff’s claim for punitive damages fails on the

additional ground that municipalities are immune from punitive damages under

§ 1983.34

       Before turning to the Plaintiff’s claims against the John Doe Defendants,

it should be noted that Count 2 of the Complaint alleges that the Defendant

County negligently failed to train its employees.35 The Defendant County treats

Count 2 as raising a state law claim in its briefing, and the Plaintiff does not

appear to dispute that characterization.36 The Complaint, however, does not

specify the source of law for this claim. There are limited circumstances in which

“a local government’s decision not to train certain employees... may rise to the

level of an official government policy for the purposes of § 1983.”37 Insofar as the



       33
               Pl.s’ Resp. to Def.’s Mot. for Judgment on the Pleadings, at 11-12.
       34
               City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).
       35
               Compl. ¶¶ 22-24.
       36
             See Def.s’ Br. in Supp. of Judgment on the Pleadings, at 1-2 [Doc.
5-1] (characterizing the Plaintiff’s failure-to-train claim as a state law claim);
accord Pl.’s Resp. to Def.s’ Mot. for Judgment on the Pleadings, at 4-6 (not
discussing the Plaintiff’s failure-to-train claim in the context of the Defendant
County’s § 1983 liability).
       37
             Anderson v. Fulton Cty. Gov't, 485 F. App'x 394, 396 (11th Cir.
2012) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)).

T:\ORDERS\18\Lacy\mjptwt.wpd            -7-
Plaintiff is raising a § 1983 failure-to-train claim, however, the Plaintiff has not

pleaded facts with sufficient particularity to survive dismissal. Count 2 of the

Complaint merely states in conclusory fashion that the Defendant County failed

to train its employees. It does not identify any aspects of the Defendant County’s

training regimen that are inadequate. It does not identify any previous cases in

which the Defendant County’s failure to train employees resulted in

constitutional deprivations. And it does not allege any facts tending to show that

the County policymakers were deliberately indifferent to the Plaintiff’s

constitutional rights. Therefore, insofar as Count 2 of the Plaintiff’s Complaint

raises a federal claim, that claim should be dismissed.

       C. Claims Against John Doe Defendants

       The Plaintiff raises state and federal law claims against two unidentified

Defendants designated as John Doe #1 and John Doe #2 in the Complaint.38

Fictitious-party pleading is generally not permitted in federal court.39 In Dean

v. Barber, the Eleventh Circuit recognized a limited exception in cases where

the plaintiff might be unable or unwilling to use the defendant’s true name, or

where the plaintiff’s description is so specific that it renders the “Doe”

designation mere surplusage.40 This case does not fall within that exception. In


       38
               Compl. ¶¶ 3-4.
       39
               Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010).
       40
              Dean v. Barber, 951 F.2d 1210, 1215, 1215 n.6 (11th Cir. 1992). The
plaintiff in Dean was a pro se prisoner who attempted to sue the head of the jail

T:\ORDERS\18\Lacy\mjptwt.wpd            -8-
this case, the Plaintiff has described the two “John Does” in broad and

ambiguous terms. The Complaint states that “John Doe #1” and “John Doe #2”

are “unidentified and unknown county employee[s], who at all times relevant

hereto [have] been or [were] acting within the course and scope of [their]

employment with Defendant Clayton County or acting as [authorized agents] for

same and caused and contributed to the incident that is the subject of this

Complaint.”41 The Complaint could be describing any number of County

employees involved in the County court system. In her briefing, the Plaintiff

argues that she is “able to identify that it was a Clayton County State Court

employee and/or Clayton County Assistant Solicitor General working in the

Clayton County Solicitor General’s office.”42 This qualifying statement fails to

meaningfully narrow the universe of potential John Does and falls far short of

the level of specificity required to warrant an exception.

       In recent years, district courts in the Eleventh Circuit have allowed

plaintiffs to bring claims against fictitious parties where limited expedited

discovery is “needed” to determine the identity of such persons.43 Thus far,


at which he was held. The Eleventh Circuit reasoned that there was no question
that the proposed defendant existed and that he could easily be identified for
service. Id. The Plaintiff was also waiting on a “special report” from the Sheriff
that would have identified the head of the jail by name. Id. at 1215.
       41
               Compl. ¶¶ 3-4.
       42
               Pl.’s Resp. to Def.’s Mot. for Judgment on the Pleadings, at 10.
       43
              Quad Int'l, Inc. v. Doe, No. CIV.A. 12-673-N, 2013 WL 105253, at
*3 (S.D. Ala. Jan. 7, 2013); see also Breaking Glass Pictures, LLC v. Does 1-99,

T:\ORDERS\18\Lacy\mjptwt.wpd            -9-
however, this trend appears to have been limited to cases in which the plaintiff

is raising claims against anonymous internet users whose identities can only be

determined from subpoenas served on internet service providers. The Plaintiff

in this case has not indicated what efforts, if any, were made to discover the

identities of the County employees responsible for issuing the bench warrant.

Nor has the Plaintiff made any showing that this information can be acquired

only through discovery. This Court sees no reason to extend this exception to

this case, particularly in light of the binding Eleventh Circuit precedent already

discussed. Therefore, the Plaintiff’s claims against “John Doe #1” and “John Doe

#2” should be dismissed.

                                IV. Conclusion

       For the foregoing reasons, the Defendant Clayton County’s Motion for

Judgment on the Pleadings [Doc. 5] is GRANTED.

       SO ORDERED, this 4 day of October, 2018.



                                  /s/Thomas W. Thrash
                                  THOMAS W. THRASH, JR.
                                  United States District Judge




No. 1:13-CV-0882-AT, 2013 WL 8336085, at *4 (N.D. Ga. Apr. 12, 2013); Raw
Films, Inc. v. Does 1-32, No. 1:11-CV-2939-TWT, 2011 WL 6840590, at *1 (N.D.
Ga. Dec. 29, 2011).

T:\ORDERS\18\Lacy\mjptwt.wpd          -10-
